SAMUEL, Judge.
The appellant did not make an appearance when this case was regularly called for argument, nor has he filed a brief herein. The appellee alone has appeared and he has submitted the case and moved that the judgment be affirmed.
Since the appellant has not pointed out any error in the judgment of the lower court, that judgment may be affirmed under the presumption that it is correct. Perkins v. Buchler, 223 La. 179, 65 So.2d 130; Succession of Bailey, 232 La. 824, 95 So.2d 326; Alice v. Woods, La.App., 124 So.2d 770 and Rex Finance Co. v. Morehead, La.App., 124 So.2d 776, both handed down by us on December 5, 1960, and not yet reported.
We have examined the record and find no error of law or fact patent on the face .thereof.
For the reasons assigned, the judgment appealed from is affirmed, appellant to pay all costs.
Affirmed.